In an action by an infant to recover damages for personal injuries and by her mother for medical expenses, the appeal is (1) from a judgment, entered on a jury verdict, dismissing the complaint, (2) from the denial of an oral motion to set aside the verdict and for a new trial, and (3) from an order dated April 12, 1955, as resettled by order dated May 23, 1955, denying a motion to set aside the verdict and for a new trial on the ground of newly discovered evidence and on other grounds. Judgment and order as resettled unanimously affirmed, without costs. No opinion. Appeal from denial of oral motion to set aside the verdict dismissed, without costs. No appeal lies from a denial of a motion, and no order denying said motion is printed in the record.
Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Kleinfeld, JJ.